Citation Nr: 1618148	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  10-48 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a respiratory condition, to include bronchitis and upper respiratory infection.

3.  Entitlement to service connection for obstructive airway disease.

4.  Entitlement to service connection for lung tumors and pulmonary scarring.

5.  Entitlement to service connection for sinusitis.

6.  Entitlement to service connection for acid reflux.

7.  Entitlement to service connection for cardiac problems.

8.  Entitlement to service connection for otitis media.

9.  Entitlement to service connection for fungus on the skin.

10.  Entitlement to service connection for lymph node enlargement.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1987 to July 1987 and again from June 1992 to September 1992 with additional National Guard service.

This matter is before the Board of Veterans' Appeals (Board) on appeal from June 2009 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. Jurisdiction was subsequently transferred to the RO in Cheyenne, Wyoming.

In November 2014 the Board remanded this case for a hearing.  The appellant testified at a videoconference hearing before the undersigned Veterans Law Judge in January 2016.  A transcript of those proceedings is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The appellant was called to active state duty as part of the National Guard by the Governor of New York on September 11, 2001.

2.  The appellant's claimed conditions did not manifest during a period of active military, naval or air service and are not otherwise related to a period of active military, naval or air service as defined under applicable law.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 101, 106, 107, 1110 (West 2014); 38 C.F.R. §§ 3.1(d), 3.6, 3.7, 3.303 (2015).

2.  The criteria for service connection for a respiratory condition, to include bronchitis and upper respiratory infection have not been met.  38 U.S.C.A. §§ 101, 106, 107, 1110 (West 2014); 38 C.F.R. §§ 3.1(d), 3.6, 3.7, 3.303 (2015).

3. The criteria for service connection for obstructive airway disease have not been met.  38 U.S.C.A. §§ 101, 106, 107, 1110 (West 2014); 38 C.F.R. §§ 3.1(d), 3.6, 3.7, 3.303 (2015).

4.  The criteria for service connection for lung tumors and pulmonary scarring have not been met.  38 U.S.C.A. §§ 101, 106, 107, 1110 (West 2014); 38 C.F.R. §§ 3.1(d), 3.6, 3.7, 3.303 (2015).

5.  The criteria for service connection for sinusitis have not been met.  38 U.S.C.A. §§ 101, 106, 107 (West 2014); 38 C.F.R. §§ 3.1(d), 3.6, 3.7, 3.303 (2015).

6.   The criteria for service connection for acid reflux have not been met.  38 U.S.C.A. §§ 101, 106, 107, 1110 (West 2014); 38 C.F.R. §§ 3.1(d), 3.6, 3.7, 3.303 (2015).

7.  The criteria for service connection for cardiac problems have not been met.  38 U.S.C.A. §§ 101, 106, 107, 1110 (West 2014); 38 C.F.R. §§ 3.1(d), 3.6, 3.7, 3.303 (2015).

8.  The criteria for service connection for otitis media have not been met.  38 U.S.C.A. §§ 101, 106, 107, 1110 (West 2014); 38 C.F.R. §§ 3.1(d), 3.6, 3.7, 3.303 (2015).

9.  The criteria for service connection for fungus on the skin have not been met.  38 U.S.C.A. §§ 101, 106, 107, 1110 (West 2014); 38 C.F.R. §§ 3.1(d), 3.6, 3.7, 3.303 (2015).

10.  The criteria for service connection for lymph node enlargement have not been met.  38 U.S.C.A. §§ 101, 106, 107, 1110 (West 2014); 38 C.F.R. §§ 3.1(d), 3.6, 3.7, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that following the work he did clearing debris at ground zero in September 2001 while serving in the National Guard, he developed the claimed conditions and that he is therefore entitled to service connection.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . ."  Scott v. McDonald,789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

Service with a Reserve component, to include the Reserves and the National Guards, may, in certain circumstances provide this required service.  See 38 U.S.C.A. §§ 101(10), (27).  However, a veteran's Army National Guard service may only be consider qualifying service for the specific time periods when he has orders calling him to Federal service.  Allen v. Nicholson, 21 Vet. App. 54 (2007); see also 10 U.S.C.A. § 12401; Perpich v. Department of Defense, 496 U.S. 334, 110 S.Ct. 2418, 110 L.Ed.2d 312 (1990).  Thus, to establish basic eligibility for veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must either have been ordered into Federal service by the President of the United States, see 10 U.S.C.A. § 12401, or must have performed 'full-time duty' under the provisions of 32 U.S.C.A §§ 316, 502, 503, 504, or 505.  See 38 U.S.C.A §§ 101(21), (22)(C); Allen, 21 Vet. App. at 57-60 (2007) ([M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States [and a]t all other times . . . serve solely as members of the State militia under the command of a state governor.); see also 32 U.S.C. §§ 316 (providing for detailing of regular members of the U.S. Army and Air Force to duty with the Army or Air National Guard of each State); 502(a)(2) (stating that "each company, battery, squadron, and detachment of the National Guard ... shall ... participate in training at encampments, maneuvers, outdoor target practice, or other exercises, at least 15 days each year"); 503 (providing for participation in field exercises); 504 (dealing with National Guard Schools and small arms competitions); 505 (dealing with U.S. Army and Air Force schools and field exercises).  Allen, 21 Vet. App. at 57-58 (2007).

The appellant maintains that service connection is warranted because he was activated in response to a national emergency of terrorist nature.  The appellant notes that he received federal retirement credit for his service during this period pursuant to subsequent Congressional legislation.  However, the Board is bound to apply the law as it is written and has no authority to grant benefits on an equitable basis.  38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994); Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  The basis for service connection does not rest on whether retirement credits were earned or the nature of the crisis necessitating the deployment.  The relevant determination involves the nature and characterization of the activation and deployment.  Only service department records can establish if and when person was serving on active duty, active duty for training, or inactive duty training when the individual was disabled or died from injury incurred or aggravated in line of duty.  Venturella v. Gober, 10 Vet. App. 340 (1997); 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  The record before the Board indicates that following the attacks on September 11, 2001, the appellant was ordered onto State Active Duty by the Adjutant General on behalf of the Governor of New York and performed State Active Duty from September 11, 2001, to September 23, 2001.  The appellant was not ordered to duty by the President, and was not participating in training exercises as contemplated under 32 U.S.C.A. §§ 502 or 503 or otherwise under Title 32 of the US Code.  Thus, the appellant is ineligible for service connection based on any injury or disease incurred during this period.  38 U.S.C.A. §§ 101, 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

The appellant does not contend, and the evidence of record does not indicate that any of the claimed conditions existed prior to his September 2001 deployment.  However, he has submitted orders showing that he was ordered to Active Duty for Special Work (ADSW) from July 17, 2002 to August 23, 2002 and September 16, 2002 to September 30, 2002.  The Board has considered whether service connection could possibly be granted based on one of these periods of service, however, there is no record of complaints, diagnosis or treatment for any of the claimed conditions during these periods.  Furthermore, as there was no medical examination preceding these assignments, there is no presumption of soundness attached to these periods of service.  Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  Thus, there is no basis for a grant of service connection during either of the appellant's 2002 periods of ADSW. 38 C.F.R. § 3.303.  

For the reasons set forth above, the preponderance of the evidence is against a finding that the appellant's claimed conditions are resultant from or manifested during a period of active duty as required under applicable regulations.  Accordingly, service connection for the claimed conditions is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.

Service connection for a respiratory condition, to include bronchitis and upper respiratory infection, is denied.

Service connection for obstructive airway disease is denied.

Service connection for lung tumors and pulmonary scarring is denied.

Service connection for sinusitis is denied.

Service connection for acid reflux is denied.

Service connection for cardiac problems is denied.

Service connection for otitis media is denied.

Service connection for fungus on the skin is denied.

Service connection for lymph node enlargement is denied.



____________________________________________
Steven D. Reiss 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


